Wasner, Judge,
delivered the opinion of the court.
This case comes here for review on an appeal from the Criminal Court, where the defendant was found guilty and a fine was assessed against him. The facts in the case are agreed upon, and by them it appears that the defendant is a practicing lawyer in the city of St. Louis, and that, while practicing his profession, he neglected and refused to pay a license tax imposed by an ordinance of the city upon all lawyers before they were allowed to practice or engage in their professional business.
There is but one question presented by the record, and that is whether the city possessed the authority to pass the ordinance compelling lawyers to pay the tax before they could pursue their professional employments. Unless there is a legislative grant in the city charter conferring the power, it does not exist; for, with the exception of certain incidental powers which are necessary to carry out express grants, the charter itself must furnish the measure of authority to be exercised. The power of the State to tax all professions is unquestioned (State v. Simmons, 12 Mo. 271), and the State might delegate the authority, but it should be done in clear and unambiguous terms.
The charter under which the city authorities proceeded in imposing the tax, provides as follows: “ The mayor and city council shall have power within the city, by ordinance not inconsistent with any law of this State, to license, tax and regulate auctioneers, grocers, merchants, retailers, hotels, boarding-houses, ten*563ement-houses, office buildings, public balls, public grounds, concerts, photographers, artists, agents, porters, runners, drummers, public lecturers, public meetings and shows, real estate agents and brokers, horse and cattle dealers, beer-houses, patent-right dealers, inspectors and gaugers, stock-yard proprietors, examiners of titles, conveyancers, mercantile agents, insurance companies, banking or other corporations or institutions, street railroad cars, hackney carriages, omnibuses, carts, drays and all other vehicles, and all other business, trades, avocations or professions whatever.”
It is claimed that under the concluding clause, which gives the power to tax “ all other business, trades, avocations or professions,” the city had full authority to pass the ordinance in question, and that the tax therein levied is valid.
It is an established principle of construction that where general words follow particular ones, the rule is to construe the former as applicable to the things »or persons particularly mentioned. (Sedgw. Stat. and Const. Law, 428; Grumley v. Webb, 44 Mo. 444.)
By this is meant simply that the law should be construed according to the apparent intention of the Legislature, to be gathered from the language used connected with the subject of legislation, so that its terms shall not be extended by implication beyond the legitimate scope or import of the -words used. Sandiman v. Beach, 17 Barn. & Cress. 96, illustrates this doctrine, and, moreover, is a case in point here. In that case the action was assumjisit to recover the expense of hiring a post-chaise to convey the plaintiff to a certain place, the defendant who had contracted to take him in his stage-coach having failed to do so. For the defendant it was contended that the contract was illegal and against the statute, because it was to be performed on the Sabbath. But Lord Tenderden, C. J., -in delivering the unanimous opinion of the Queen’s Bench said: “ It was objected that the plaintiff in this case could not recover because the contract, for the breach of which the action was brought, was to have been performed on the Sabbath day, and that it could not legally be perfoimed on that day. But, upon looking into the statute (3 *564Car. 1, c. 1, and 29 Car. 2, c. 7), upon which the objection was founded, we are of the opinion that this case does not come within them. * * * By the first of these, the 3 Car. 1, c. 1, it was enacted that ‘no carrier, with any horse, nor wagonman, with any wagon, nor cartman, with any cart, nor wainman, with any wain, nor drover, with any cattle, shall, by themselves' or any other, travel on the Lord’s day; ’ and by the 29 Car. 2, c. 7, that ‘ no tradesman, artificer, workman, laborer, or other person or persons, shall do or exercise any worldly labor, business or work of their ordinary callings, upon the Lord’s day.’ It was contended that under the words ‘other person or persons’ the drivers of stagecoaches are included. But where general words follow particular ones, the rule is to construe them as applicable to persons ejusdem generis. Considering, then, that in the 3 Car. 1, c. 1, carriers of a certain description are mentioned, and that in the 29 Car. 2, c. 7, drovers, horse-courses, wagoners and travelers of certain descriptions are specifically*mentioned, we think that the words ‘ other person or persons ’ cannot have been used in a sense large enough to include the owner and driver of a stage-coach.”
In the present case the charter specifically enumerates the classes of persons intended to be taxed, and the sweeping words “all other business, trades, avocations or professions,” we do not think can be made to include persons not of the same generic character or class. In specifying and enumerating the trades and professions to be taxed, it was intended to limit the taxation to them or to persons engaged in similar trades or occupations. I£ it had been designed to tax lawyers, which, as the agreed case finds, number over three hundred in this city, it is unaccountable that they should have been omitted in the enumeration, whilst other professions comprehending but a few persons are expressly referred to and selected. To give the words “ all other business, trades, 'avocations or professions ” the meaning contended for would give the city the power of taxation by license over nearly every laborer. I am of the opinion that the Legislature had no such intention in view.
The judgment will therefore be reversed.
The other judges concur.